DETAILED ACTION
Response to Amendment
This Communication is in response to the Amendment filed 8 August 2022.
Claims 1-15 are currently pending. In the Amendment filed 8 August 2022, claims 1 and 12-15 are amended.  This action is Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The rejections of claims 11, 12, 14 and 15 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends are withdrawn as necessitated by amendment to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over by US PGPub 2017/0161279 to Franceschini et al (hereafter Franceschini) in view of US Patent No 8,081,824 to Li et al (hereafter Li).

Referring to claim 1, Franceschini discloses a method for retrieval of a document, comprising: 
storing in an index for each document from an archived set of documents, a vector of dimension N, wherein the vector is based on a query portion of the document according to a particular algorithm (see [0003] – Concept vectors may also be used in a discovery advisor context where users would be interested in seeing directly the concept-concept relations, and/or use query concepts to retrieve and relate relevant documents from a corpus. To compute the compute the concept vectors. [0018] – The QA system 100 uses a vector concept engine 11 to extract concept vectors from a knowledge database 106 and uses a vector processing application 14 to generate or author content by using the extracted concept vectors to identify concepts and additional information sources that are of potential interest to the user by virtue of being related to the written content prepared by a user in a current or previous session. [0084] – The set of extracted or recommended concepts. The displayed reference material could be text passages from a specific corpus (e.g., Wikipedia, legal cases, news reports) that have been previously annotated, indexed, and scored with the same set of concepts.); 
receiving, from a requester, an analogy query that indicates a query portion A based on a first set of one or more documents and a query portion B based on a second set of one or more documents and a query portion C of a third set of one or more documents, such that each of one or more retrieved documents D has a query portion D that is related to query portion C as query portion B is related to query portion A (see [0020] – The process sends well-formed questions 10 (e.g., natural language questions, etc.) to the knowledge manager 104. Knowledge manager 104 may interpret the question and provide a response to the content user containing one or more answers 20 to the question 10. [0045] – The resulting concept vector may be a low dimension (about 100-300) representation for the concept which can be used to compute the semantic and/or grammatical closeness of concepts, to test for analogies (e.g., a king to a man is like a queen to what?) and to serve as features in classifiers or other predictive models. [0046] – The produced concept vectors may have other usages such as measuring closeness of concepts (usually in terms of cosine distance) or solving analogy problems of the form a to b is like c to what.); 
determining a vector A based on the query portion A and the particular algorithm, a vector B based on the query portion B and the particular algorithm, and a vector C based on the query portion C and the particular algorithm (see [0022] – A received question 10 may be processed by the IBM WatsonTM QA system 100 which performs deep analysis on the language of the input question 10 and the language used in each of the portions of the corpus of data found during the application of the queries using a variety of reasoning algorithms. [0024] – The concept vector engine 11 may be embodied as part of a QA information handling system 16 in knowledge manager 104, or as a separate information handling system, to execute a concept vector identification process that extracts a sequence of concepts from annotated text sources 19. [0049] – The concept vector extractor 13 may be configured to employ NLP processing techniques to generate different concept vectors from different concept sequences by supplying a first plurality of concepts (extracted from a first set of concept annotations) as input to the vector learning component to generate the first concept vector and by supplying a second plurality of concepts (extracted from a second set of concept annotations) as input to the vector learning component to generate a second concept vector.); 
determining a transform from vector A to vector B (see [0050] – Once concept vectors 13A are available (or stored 110), they can be manipulated in order to answer questions such as a king is to man is like a queen is to what, cluster similar words based on a similarity measure (e.g., cosine distance), or even use these vectors in other analytical models such as a classification/regression model for making various predictions. [0082] – The extracted concept vectors may be processed to provide immediate hints identifying concepts of interest at step 414 by displaying a list of concepts that are related to a user-selected concept Ci and/or additional concepts in the user’s written content by using computed vector similarity metrics to identify and extract concept vectors on-the-fly from the written content … Based on the first concept set A, a second concept set B=(CB1, CB2, …, CBn) may be identified having concepts that are relevant to the extracted concepts in the first concept set A. For example, the additional concepts in the second concept set B may be identified based on computed cosine distances between concept vectors representing members of concept sets A and B.); 
forming an enhanced vector Q based on the vector C and the transform from vector A to vector B (see [0082] – The identification and display of related concepts at step 414 may be performed at the QA system 100 or vector processing application 14 by using the similarity calculation engine 15 to analyze the author’s finished content and provide suggestions therefrom. For example, the vector processing application 14 may be configured to monitor, track, or observe content authored by the user up to a current time and to extract therefrom a first concept set A=(CA1, CA2, …, CAm). Based on the first concept set A, a second concept set B = (CB1, CB2, …, CBn) may be identified having concepts that are relevant to the extracted concepts in the first concept set A. [0083] – Once the seed concepts are created, the identification and display of related concepts at Step 414 may proceed to identify key themes among the seed concepts using algorithms for identifying one or more main paths in the knowledge graph connecting the seed concepts, or algorithms for finding trajectories connecting the vectors representing the seed concepts in their embedding space. The identified themes may be used to identify a new set of concepts C = (CC1, CC2, …, CCn) by interpolating within, extrapolating from, or side-stepping from such main paths or trajectories.); and 
presenting, to the requester, at least a reference to, or a portion of, each of the one or more retrieved documents D from the archived set of documents based on proximity of a vector of each of the one or more retrieved documents D in the index to the enhanced vector Q (see [0051] – Based on the computation results, the vector processing application 14 may be configured to automatically display the top U concepts to the user when the cursor passes over concept Ci. In other embodiments, the cosine distance metric values may be used to control the subject matter proximity of the content recommendations to range from an exploratory domain (where the user is provided with a fairly diverse set of concepts and passages that are similar, but not too similar, to the concepts and passages in the user’s written content.) [0081] – The extracted concept vectors may be processed to provide immediate hints identifying concepts of interest at step 413 by displaying a list of concepts that are not linked to the selected concept Ci. As disclosed herein, the identification and display of unlinked concepts at step 413 may be performed at the QA system 100 or vector processing application 14 by using the similarity calculation engine 15 to identify concepts that are restricted to a specified subject matter area and that are strongly related to each other.).
While Franchino discloses storing in an index for each document from an archived set of documents, a vector of dimension N, wherein the vector is based on a query portion of the document according to a particular algorithm, Franchino fails to explicitly disclose wherein the vector is based on a non-text query portion of the document.  Li teaches retrieval of a document, including the limitation of storing in an index for each document from an archived set of documents, a vector of dimension N, wherein the vector is based on a non-text query portion of the document according to a particular algorithm (see column 3, line 65 – column 4, line 18 - The multimodal query system may generate from the collection of images an image-to-related-information index for use in selecting the identified images that are visually related to the query image. The image-to-related-information index may map each image to a visual feature vector of the image, a bitmap of the image, a web page that contains the image, and keywords of the web page that are associated with the image. For each image, the multimodal query system generates a visual feature vector of features (e.g., average RGB value) that represents the image. When determining whether an image of the collection is visually related to a query image, the multimodal query system generates a visual feature vector for the query image and compares it to the visual feature vector of the image-related-information index.).    
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to index non-text data and then search the indexed non-text data as taught by Li to index and search the data of Franchino.  One would have been motivated to do so since Li teaches that the knowledge database of Li may include structured, semi-structured and/or unstructured content in the documents and images are a type of unstructured content (Franceschini: see [0019]).  Also, one would have been motivated to do so in order to have a search system that can provide accurate results when performing a search that is not simply captured by text (Li: see column 1, line 41 – column 2, line 4).  
Referring to claim 2, the combination of Franceschini and Li (hereafter Franceschini/Li) discloses the method as recited in claim 1, wherein the query portion is the document in its entirety (Franceschini: see [0019]; [0020]; [0033]; and [0043]).
Referring to claim 3, Franceschini/Li discloses the method as recited in claim 1, wherein the query portion is a screenshot from a multimedia document (Franceschini: see [0019]; [0020]; and [0024]).
Referring to claim 4, Franceschini/Li discloses the method as recited in claim 1, wherein the document is a moment of an interactive media stream that includes a screenshot and an image of a memory state and a time stamp (Franceschini: see [0024]; [0025]; [0037]; and [0066]).
Referring to claim 5, Franceschini/Li discloses the method as recited in claim 1, wherein the transform is a vector difference subtracting vector A from vector B (Franceschini: see [0046]; [0047]; [0050]; and [0051]).
Referring to claim 6, Franceschini/Li discloses the method as recited in claim 5, wherein the enhanced vector is a sum of the vector C with the vector difference scaled by a factor k (Franceschini: see [0053]; [0054]; and [0081]).
Referring to claim 7, Franceschini/Li discloses the method as recited in claim 6, wherein the factor k is in a range from about 1 to about 4 (Franceschini: see [0038]; [0053]; [0054]; [0064]; and [0081]).
Referring to claim 9, Franceschini/Li discloses the method as recited in claim 1, wherein the particular algorithm is a deep trained neural network predictive of the whole document (Franceschini: see [0042]; [0045]; [0046]; and [0078]).
Referring to claim 11, Franceschini/Li discloses a non-transitory computer-readable medium carrying one or more sequences of instructions, wherein execution of the one or more sequences of instructions by one or more processors causes the one or more processors to perform the method of claim 1 (Franceschini: see [0010] and [0017]).
Referring to claim 12, Franceschini/Li discloses an apparatus comprising: at least one processor (see [0010] and [0056]); and at least one memory including one or more sequences of instructions, the at least one memory and the one or more sequences of instructions configured to, with the at least one processor, cause the apparatus to perform the method of claim 1 (Franceschini: see [0010]; [0011]; [0015]; and [0056]).
Referring to claim 13, Franceschini discloses a method implemented on a processor for retrieval of a document, comprising: 
storing an archived set of documents (see [0019] – The knowledge manager 104 may be configured to receive inputs from various sources. For example, knowledge manager 104 may receive input from the network 102, one or more knowledge bases or corpora of electronic documents 106 which stores electronic documents 107, semantic data 108, or other possible sources of data input. [0020] – The content creator creates content in electronic documents 107 for use as part  of a corpus of data with knowledge manager 104. Content may also be created and hosted as information in one or more external sources 17-19.); 
receiving, from a requester, a query (see [0003] – The information handling system may be embodied as a question answering (QA) system which has access to structured, semi-structured, and/or unstructured content contained or stored  in one or more large knowledge databases (a.k.a. corpus) … concept vectors may also be used in a discovery advisor context where users would be interested in seeing directly the concept-concept relations, and/or use query concepts to retrieve and relate relevant documents from a corpus.); 
based on the query identifying a plurality of retrieved documents D from the archived set of documents (see [0003] – To process the distributed representation (the concept vectors) to carry out useful tasks in the domain of concepts and user-concept interaction, including content authoring applications that analyze the written content prepared by a user in a current or previous session to help identify concepts and/or associated text in one or more data sources that are of likely interest to the user because they contain additional information related to the user’s written content. [0033] – If the original source text consists of a collection of medical documents, a search procedure can be applied to identify and retrieve only the documents containing the word cancer. The retrieved documents are taken as the theme-restricted collection for deriving the concept sequences.); 
presenting, to the requester, at least a reference to, or a portion of, each of the plurality of retrieved documents D on a two-dimension plot wherein a first dimension of the two dimensional plot indicates similarity to a first portion of the query and a second dimension of the two dimensional plot indicates similarity to a different second portion of the query (see [0037] – A graph 18 may be constructed by any desired method (e.g., Google, etc.) to define concept nodes which may be tagged with weights indicating their relative importance. In addition, an edge of the graph is labeled with the strength of the connection between the concept nodes it connects. [0038] – If a Wikipedia page A has a link to another Wikipedia page B, then the graph 18 would include an edge connecting the A concept to the B concept. The weight of a node (importance) or the weight (strength) of an edge of an edge may be derived using any desired technique, such as personalized Pagerank of the graph or other techniques. In addition, each concept I in the graph 18 may be associated with a (high dimensional) P-vector such that the j entry of the P-Vector corresponding to concept I is the strength of the connection between concept I and concept j. [0054] – The vector processing application 14 may also include a display component for providing multi-dimensional visualization of the concept vectors such that the concept vectors may be displayed with 2-dimensional or 3-dimensional visualizations.).
While Franceschini teaches receiving a query, Franceschini fails to explicitly teach the further limitation of the query being a non-text query.  Li teaches 
storing an archived set of documents (see column 3, line 65 – column 4, line 18 - The multimodal query system may generate from the collection of images an image-to-related-information index for use in selecting the identified images that are visually related to the query image); 
receiving, from a requestor, a non-text query [image query] (see column 3, lines 6-46);
based on the query identifying a plurality of retrieved documents D from the archived set of documents (see column 3, line 65 – column 4, line 18 and Fig 6 - The multimodal query system may generate from the collection of images an image-to-related-information index for use in selecting the identified images that are visually related to the query image. The image-to-related-information index may map each image to a visual feature vector of the image, a bitmap of the image, a web page that contains the image, and keywords of the web page that are associated with the image. For each image, the multimodal query system generates a visual feature vector of features (e.g., average RGB value) that represents the image. When determining whether an image of the collection is visually related to a query image, the multimodal query system generates a visual feature vector for the query image and compares it to the visual feature vector of the image-related-information index.).    
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the process of Franchino to non-text data in the manner taught by Li.  One would have been motivated to do so since Li teaches that the knowledge database may include structured, semi-structured and/or unstructured content in the documents and images are a type of unstructured content (Franceschini: see [0019]).  Also, one would have been motivated to do so in order to have a search system that can provide accurate results when performing a search that is not simply captured by text (Li: see column 1, line 41 – column 2, line 4).  
Referring to claim 14, Franceschini/Li discloses a non-transitory computer-readable medium carrying one or more sequences of instructions, wherein execution of the one or more sequences of instructions by one or more processors causes the one or more processors to perform one or more steps of the method of claim 13 (Franceschini: see [0010] and [0017]).
Referring to claim 15, Franceschini/Li discloses an apparatus comprising: at least one processor (see [0010] and [0056]); and at least one memory including one or more sequences of instructions, the at least one memory and the one or more sequences of instructions configured to, with the at least one processor, cause the apparatus to perform the method of claim 13 (Franceschini: see [0010]; [0015]; and [0056]).

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2017/0161279 to Franceschini et al in view of US Patent No 8,081,824 to Li et al as applied to claim 1 above, and further in view of US PGPub 2006/0010089 to Goodnight et al (hereafter Goodnight).

Referring to claim 8, Franceschini/Li fails to explicitly disclose the further limitation wherein the transform is a rotation.  Goodnight teaches wherein the transform is a rotation (see [0019]; [0020]; [0028]; and [0052]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the transform of Franchino/Li be a rotation as taught by Goodnight.  One would have been motivated to do so through the combination of the intelligent concept query system of Franchino/Li with the neural network vector targeting system of Goodnight to allow the machine learning neural network to modify the vectors to obtain a new vector (see [0045]; [0046]; and [0067]).
Referring to claim 10, Franceschini/Li fails to explicitly disclose the further limitation wherein the particular algorithm is a principal component decomposition.  Goodnight teaches wherein the particular algorithm is a principal component decomposition (see [0019]; [0028]; and [0069]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the particular algorithm of Goodnight as the algorithm of Franchino/Li.  One would have been motivated to do so through the combination of the intelligent concept query system of Franchino/Li with the neural network vector targeting system of Goodnight to allow the machine learning neural network to modify the vectors to obtain a new vector (see [0045]; [0046]; and [0067]).
Response to Arguments
With regards to the arguments concerning the prior art rejections, a new reference has been utilized to teach the newly added limitation.  It is noted that the independent claims very broadly mention a vector and fail to describe any manner in which they are created or what they contain. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the manner in which the vectors are produced or what they contain) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPub 2016/0247061 to Trask et al discusses analogy queries
US PGPub 2017/0286835 to Hu et al discusses analogy queries
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750. The examiner can normally be reached 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167